Citation Nr: 1638934	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  06-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for residuals of a back injury with traumatic arthritis (back disability).

2.  Entitlement to an increased rating in excess of 10 percent for radiculopathy of the left lower extremity.  

3.  Entitlement to a separate rating for neurological impairment, other than the already service-connected radiculopathy of the left lower extremity, as part of the service-connected back disability.  

4.  Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1977 and from February 1991 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2011, the Board, in pertinent part, remanded the claims for an increased rating for the back disability and a TDIU.

In July 2014, the Board, in pertinent part, remanded the TDIU claim for additional development and denied the increased rating for the back disability.  

The Veteran appealed only the increased rating claim for the back disability to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision as to the back disability issue only, and remanding that claim to the Board for further proceedings consistent with the joint motion.

In October 2015, the Board remanded both the increased rating claim for the back disability and the TDIU claim for additional development.

In a March 2016 rating decision, the RO granted service connection for radiculopathy of the left lower extremity, as a neurological manifestation of back injury with traumatic arthritis, a separate 10 percent disability rating was granted, effective March 4, 2016.  While the Veteran did not appeal the March 2016 rating decision, such issue is part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine.  Therefore, the Board has jurisdiction over such issue and it has been included on the title page of this decision.

The issues other than for an increased rating for the back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Giving the Veteran the benefit of the doubt, for the entire appeal period, the Veteran's service-connected back disability has been productive of forward flexion of the thoracolumbar spine of 30 degrees or less, but not ankylosis.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating, and no higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5010 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was generally satisfied by a January 2005 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   However, the Board observes that the AOJ did not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Even though there is a defect, it is harmless because the Veteran has had a meaningful opportunity to participate in the processing of this matter.  This issue was already before the Board, at which point it was remanded for further development.  The essential fairness of adjudication thus has not been impacted.  Further, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S Ct 1696 (2009).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were conducted in February 2003, June 2004, July 2005, and January 2012.  Per the Board remand, the AOJ obtained a March 2016 VA examination to determine the severity of the Veteran's back disorder.  Here, as discussed below, the VA examination reports are adequate to make a determination as to the increased rating claim.  

To the extent that the March 2016 VA examiner failed to adequately address the Veteran's flare-ups, the Board is giving the Veteran the benefit of the doubt as to the severity of his limitation of motion caused by such flare-ups by granting 40 percent disability rating herein.  As such, a higher disability rating would only be warranted by ankylosis of the Veteran's spine, which has not been demonstrated by the record or claimed by the Veteran. The Board similarly notes that to the extent that the VA examinations did not include discussion of active and passive motion and weight-bearing and non-weight bearing as required by a recent court decision.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Given the grant of a 40 percent disability rating, such range of motion findings would be unnecessary for determining whether a higher rating would be possible.  As such, the Veteran is not prejudiced by any inadequacies of his VA examinations.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disorder since the March 2016 VA examination.  Therefore, the Board finds that the Veteran is not prejudiced by any inadequacy of the VA examination for rating the back disability.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Increased Rating 

The Veteran contends that his service-connected back strain is more severe than indicated by his current 20 percent disability rating.  The Board notes that to the extent that the Veteran has any neurological abnormalities attributable to the back disability, other than the service-connected left lower extremity radiculopathy discussed herein, those abnormalities will be discussed in the REMAND portion of this decision.  Similarly, to the extent that an increased or earlier separate rating is warranted for left lower extremity radiculopathy (prior to and/or from the March 4, 2016 effective date), such matter is addressed in the REMAND portion of this decision.

A.  Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Since September 26, 2003, lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees. C.F.R. § 4.71a.  In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. Under the formula, 40 percent evaluation would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation, which would be the next higher applicable rating, would only be warranted for unfavorable ankylosis of the entire thoracolumbar spine. The next higher rating would be a 100 percent evaluation for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Factors of joint disability include increased or limited motion, weakness, fatigability; or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  Id. (assignment of highest rating for pain without other objective findings would lead to potentially "absurd results."  Id. at 43.  

B.  Factual Background and Analysis

The Veteran's back disorder has been evaluated as 20 percent under Diagnostic Code 5010 for traumatic arthritis.  Such a disability is in turn rated under Diagnostic Code 5003 for degenerative arthritis, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion of the spine is rated using the General Rating Formula for Rating Diseases and Injuries of the Spine discussed above.  

The next higher 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran underwent VA examinations in February 2003, June 2004, July 2005, January 2012, and March 2016.

During a February 2003 VA examination, the Veteran reported stiffness and pain with extended standing, as well as discomfort in extension and when shifting position.  The examiner found straightening of spinal curve, and evidence of muscle spasm.  Forward flexion was 40 degrees.  The Veteran denied being bed ridden or incapacitated at a doctor's recommendation.  The examiner found exacerbations that would decrease range of motion and increase fatigability and decrease coordination, but could not quantify such changes on examination.  

In June 2004, the Veteran was afforded a VA spine examination.  The examiner recited the Veteran's reported history.  The Veteran reported that he had constant lower back pain, which occasionally radiates into his left hip.  The Veteran also reported that he had to stop working because he was unable to climb transmitter towers due to the pain in his back.  

Upon physical examination, the Veteran demonstrated normal gait and posture.  The examiner noted some straightening of the normal lordotic curve with some tightness to the paralumbar muscles and tenderness on manipulation of the back.  Straight leg raising was positive on the left.  Reflexes were normal bilaterally.  There was no evidence of muscle atrophy or weakness.  The Veteran's range of motion included forward flexion of 50 degrees.  Repetitive motion did not change the range of motion.  The examiner noted pain on full limits of motion in all modalities.     

The June 2004 VA examiner found that the Veteran had not been hospitalized or put at bedrest over the past year for this condition by a physician.  The examiner noted that there during acute exacerbations of the back, the Veteran had increased
fatigability and decreased range of motion secondary to pain, which could not be quantitated without sheer speculation.

In July 2005 the Veteran underwent another VA spine examination.  The examiner reviewed the Veteran's claims file and recited his reported history.  The Veteran reported constant lumbar spine and stiffness with pain radiating into the left buttock.  He reported that Advil gave him some intermittent relief.  He reported that he was limited in what work he could do and that he had to stop work every two hours in order to get some relief from his back pain.  He reported no flare-ups as long as his activities were restricted.  The Veteran denied being bed ridden or incapacitated at a doctor's recommendation.

In July 2005, upon physical examination, the Veteran's gait was normal.  His range of motion included flexion to 70 degrees.  The range of motion measurements were unchanged with repetitive motion.  Palpation of the lumbar spine revealed "alleged tenderness" at L1 through L5.  The Veteran's motor and sensory examination were both normal.  There was mild lumbar spasm and raising of the right pelvis.  The examiner noted that the Veteran's problem was mild as far as severity.  The examiner was unable to account for the Veteran's symptoms based on physical examination and found the Veteran's problems to be of mild severity.  Motor and sensory examination were both normal

In January 2012 the Veteran was afforded another VA spine examination.  The examiner reviewed the Veteran's claims file and recited his reported history.  The Veteran reported constant pain and stiffness in the lumbar area with pain radiating to the left buttock.  The Veteran also noted an intermittent burning in the left posterior thigh and intermittent numbness affecting the lateral thigh to the lateral mid-calf approximately 2 to 3 times a month lasting for a few minutes.  The Veteran reported that he could walk approximately 4 blocks before his back pain increased.  

Upon physical examination, the Veteran's range of motion was flexion to 65 degrees, with painful motion at 45 degrees.  The Veteran was able to perform repetitive-use testing with decreased flexion to 55 degrees.  The January 2012 examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  

The Veteran had tenderness to palpation at L3-5 left lateral and tenderness at L4-5.  The Veteran's muscle strength was normal and there was no muscle atrophy.  The Veteran's reflexes were normal, the straight leg raising test was negative and there was no objective radicular pain or other signs or symptoms due to radiculopathy.  The examiner noted no prescribed bedrest or incapacitation.   

The parties to the Joint Motion agreed that the examinations were inadequate, in part, because the examiners either said they could not estimate additional limitation due to flare-ups without resort to speculation but did not provide an explanation as to why this was not feasible, or simply did not provide the information.

The Veteran had his most recent VA examination in March 2016.  The examiner noted a mild antalgic gait favoring the left lower extremity.  The Veteran reported chronic back pain, without use of NSAID, muscle relaxer or analgesics.  The examiner found forward flexion to 80 degrees and that range of motion exhibited pain.  There was no additional loss of function or range of motion after three repetitions.   The examiner noted pain that did not result in/cause functional loss.  There was bilateral latissimus pain on palpation with mild spasm noted and mildly TTP at the L3-S1 level.  The examiner found mild range of motion loss with pain and spasm.  The examiner noted no prescribed bedrest or incapacitation.   

The March 2016 VA examiner found no additional limitation of motion after repetitive motion testing, no weakened movement, excess fatigability or incoordination.  The examiner found that the Veteran could potentially have further limitation in range of motion, potentially have an increase in the amount of pain, and potentially have further decrease in functional capacity during flare ups and/or with repetitive motion/use over time.  

However, the examiner stated that he could not express such parameters as additional loss in degrees of motion without resorting to mere speculation.  The examiner found that such metrics "obviously" could not be obtained, measured or objectively quantified as the examiner did not have access to the Veteran for obtaining such metrics when the Veteran is outside of the clinical arena.  The examiner also could not say without such speculation whether the functional impairment would significantly limit function over time.

The VA treatment records show that the Veteran had occasional complaints of, and treatment for, chronic low back pain.   None of those records include findings that are significantly at odds with those made in the examination reports.  In other words, the treatment records do not objectively show loss of range of motion worse than that shown on examination.

The question before the Board is whether a 40 percent rating would be possible for forward flexion of the thoracolumbar spine to 30 degrees or less.  VA examiners have professed an inability to say whether there would be significant functional impairment during flare-ups or provide the requisite estimates of limitation during flare-ups and with pain.  They seem to have required evidence confirming the Veteran's reports, but since the Veteran's reports would be competent, it is unclear why they have imposed these additional requirements.

In any event, the VA examiners have obviously found some evidence that there would be significant functional impairment; otherwise they would have been able to provide negative opinions without speculation.  The record shows that there has been some degree of measurable limitation of flexion on examinations and additional limitation due to functional factors, including flare-ups and pain.  As such, giving the Veteran the benefit of the doubt as to additional limitation of motion based on flare-ups, the Board finds that a 40 percent disability rating is warranted.  

The evidence above makes clear that though the Veteran has some limitation of motion, he does not have ankylosis of the spine. The Board notes that ankylosis is defined as fixation of a joint in a particular position.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis.  Given the motion found by the VA examiners (including multiple findings of no ankylosis) and VA medical providers, the Board finds that that the Veteran does not have ankylosis of the thoracolumbar spine.  As such, a disability rating in excess of 40 percent is not warranted.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  Similarly a 40 percent disability rating based on favorable ankylosis of the entire thoracolumbar spine is not indicated.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Under the current regulations, Diagnostic Code 5243, intervertebral disc syndrome (IVDS) can be rated under the General Rating Formula for the Spine or based on incapacitating episodes.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation. The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately. Id., Note (2).  

The record shows repeated and consistent denials by the Veteran of bed rest prescribed by a physician or treatment by a physician; and treatment records do not show such prescriptions.  As such, a disability rating in excess of 40 percent for such a disability is not indicated by the record.  

C.  Extraschedular Consideration
 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability.  In this regard, the Board finds that the Veteran's symptomatology associated with the disabilities are fully addressed by the rating criteria.  Specifically, the rating criteria address pain, stiffness, aching, muscle spasm, gait, spinal contour, range of motion, and presence of ankylosis.  It further considers neurological abnormalities, when warranted.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for a service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board notes, however, that the question of whether the Veteran is unemployable due to his service-connected disabilities has been remanded for further action.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Giving the Veteran the benefit of the doubt, the Board finds that a 40 percent disability rating, and no higher, for the back disability is warranted.  To the extent that the Veteran may have any neurological impairment related to his back disability, such matters will be addressed in the REMAND portion of this decision.  



ORDER

An increased rating of 40 percent for back disability is granted.


REMAND

The March 2016 VA examination did not address the questions raised in the last Board remand.  Specifically, the Board noted that the January 2012 VA examiner had found intermittent radiculitis without radiculopathy affecting L3 and typical sciatic/L5/S1 pain to the bottom.  In a March 2012 VA medical opinion, the examiner concluded that the Veteran's pain was radiculitis, an intermittent irritation of the nerve without specific damage.

However, the parties to the Joint Motion had agreed that the March 2012 VA examination report was unclear as to whether the examiner had determined that the Veteran had a disability despite the presence of intermittent symptoms of radiculitis affecting L3 and sciatic/L5/S1 radiculitis or whether the examiner concluded there was no impairment because the symptoms were intermittent.  The VA examiner should address such questions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This question must be answered, notwithstanding the subsequent grant of a separate rating for left side radiculopathy.

For the TDIU claim, as noted in the prior Board remand, such a claim is inextricably intertwined with the increased rating claim.  Additionally, the AOJ should refer the TDIU claim to C&P for any periods that the Veteran was unemployed and did not meet the percentages.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any unassociated VA medical records.  

2.  After completion of the above, obtain a medical opinion from the March 2016 VA examiner.  If the examiner is unavailable, obtain a medical opinion from another medical professional.  The need for a new examination is to be determined by the VA medical opinion provider obtained to address this matter.  

The examiner should review the claims file including this REMAND.  

(i) The examiner should address the neurologic manifestations of the back disability, including the specific nerve(s) involved and the severity of the disability(ies).

The examiner should specifically note consideration of the January 2012 VA examiner's finding of radiculitis and the March 2016 VA examiner's finding of radiculopathy.  To the extent possible, the examiner should clarify the correct neurological diagnoses and reconcile the neurological findings of the prior VA examiners.  

If the examiner finds that the Veteran does have radiculitis, clarify whether it is merely an inflammation of the nerve or whether he suffers intermittent radiculitis AND whether the radiculitis causes any neurological impairment, including sensory loss.

If a neurological disorder found is deemed to be the same one for which the Veteran now has service connection or has the exact same manifestations of the already service-connected disorder (per the March 2016 rating decision grant of left lower extremity radiculopathy), the examiner should make such finding clear.

(ii) The examiner should also comment on the impact of the back disability on the Veteran's functional abilities, that would impact his ability to work in employment for which he would otherwise be qualified.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development has been accomplished, the AOJ should refer the TDIU claim to C&P for any periods that the Veteran was unemployed and did not meet the percentage requirements of 38 C.F.R. § 4.16(a) (2015).

4.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case; before returning the record to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


